TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00629-CV


JP Morgan Chase Bank, N.A., successor by merger to Bank One, N.A.;
and Michael Bobinchuck, Appellants

v.

Texas Contract Carpet, Inc.; Gypsum Floors of Texas, Inc.; and
Agape Round Rock Housing, Inc., d/b/a Chandler Creek Apartments, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 02-737-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


O R D E R

	This order addresses two agreed motions to dismiss, a motion for extension of time,
a restyling of the case to reflect the remaining parties, and a revised briefing schedule.
	Appellants Agape Round Rock Housing, Inc., d/b/a Chandler Creek Apartments
("Agape") and JP Morgan Chase Bank, N.A., successor by merger to Bank One, N.A. ("Bank One")
filed a joint motion to dismiss all claims between and among themselves and appellees C.S. Electric,
Ltd., Schaffer Mechanical, Inc., J&S Drywall & Supply Company, Inc., and Jeff Garner d/b/a
Environmental Improvements.  The motion, which was based on a settlement agreement, was signed
and agreed to by attorneys for each of these parties.  We grant their motion and dismiss those
portions of the appeal.  See Tex. R. App. P. 42.1.
	Appellant Agape has also filed a joint motion to dismiss its appeal against appellee
Whiddon Masonry & Stucco, Inc.  This motion was also based on a settlement agreement and was
also signed and agreed to by attorneys for each party.  We grant their motion and dismiss this portion
of the appeal.  See id. 
	The remaining parties on appeal are now as follows:  Appellants are JP Morgan Chase
Bank, N.A., successor by merger to Bank One, N.A.; and Michael Bobinchuck.  Appellees are Texas
Contract Carpet, Inc.; Gypsum Floors of Texas, Inc.; and Agape Round Rock Housing, Inc., d/b/a
Chandler Creek Apartments.  The case has been restyled accordingly.  Because Agape now appears
in this appeal only as an appellee and no longer has claims pending as an appellant, only its
appellee's brief, and not its appellant's brief, will be considered in deciding the merits of this appeal.
	In light of the dismissals granted by this order, the Court requests that the remaining
appellants review their previously submitted briefs to ensure that they accurately reflect the issues
presented as the case currently stands.  Should either appellant wish to file an amended brief, it will
be due December 18, 2006.  Thereafter, appellees' briefs will be due on January 18, 2007, and any
reply briefs will be due on February 8, 2007.  These deadlines constitute the revised briefing
schedule.  In ordering this revised briefing schedule, we grant appellant Bobinchuck's request for
an extension of time to file his reply brief.




	It is so ordered November 17, 2006.



   
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   November 17, 2006